Citation Nr: 1416945	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to specially adapted housing and/or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in January 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's service-connected prostate cancer incontinence residuals have effectively resulted in loss of both of the lower extremities such as to preclude locomotion.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to assistance in acquiring specially adapted housing are approximated, thereby precluding a special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(a), 3.809 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to specially adapted housing, which renders moot his claim for special home adaptation grant.  Because the Board's disposition constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and assist is required.  

A certificate of eligibility for assistance in acquiring specially adapted housing is warranted if the veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; or (E) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809(b) (2013).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).  

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2013) where the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013).  

The evidence of record shows that the Veteran's service connected disabilities include prostate cancer, posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, post-operative right inguinal hernia repair with scar, post-operative scar of the left wrist as a result of ganglion cyst removal, and erectile dysfunction associated with prostate cancer, warranting a 100 percent combined evaluation as well as special monthly compensation under subsections (s) and (k).  

At the January 2012 Board hearing, the Veteran testified that he continued to experience an active disease process without remission.  He had been advised that he had stage 3 to 4 prostate cancer and had an estimated three more years to live.  His claim was precipitated by residuals of his prostate cancer which caused loss of bowel and bladder control.  What he wanted to do was install a half bathroom in his barn.  Otherwise, he was essentially housebound.  His problem was analogous to someone who had lost both lower extremities in that his ability to ambulate away from the convenience of his home bathroom was limited.  While he could change his urine incontinence pads during the day, he was unable to control his bowel movements.  He testified that when urgency struck, he only had a matter of minutes to make it to a restroom.  As he was often in his barn with his horses, he did not make it and soiled his pants.  It was his argument that this was equivalent to loss of the lower extremities.  He further testified that when he traveled, he did not eat or drink for up to 12 hours prior so that no incontinence problems arose.  

The evidence in the Veteran's VA treatment records corroborates the testimony of the Veteran in that post prostate cancer surgery records do reflect incontinence issues.  

As noted above, a certificate of eligibility for assistance in acquiring specially adapted housing is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In this case, the Veteran actually has use of his lower extremities, but as already noted, he equates his inability to leave his house due to his incontinence issues as the inability to ambulate to any location due to the fact that he has to be near a bathroom.  

Clearly, the Veteran is able to ambulate on his lower extremities.  However, the circumstances of this case indicate that he is unable to wander far from a bathroom due to his bowel incontinence.  In effect, he is limited in his ability to ambulate away from a bathroom due to his symptoms associated with his postoperative prostate cancer.  

With favorable resolution of doubt in the Veteran's favor, it is reasonable to conclude that the end result is that the Veteran now has functional impairment and disability associated with his prostate cancer which approximates loss of use of his lower extremities such as to preclude locomotion.  

Thus, the most probative evidence shows that the Veteran has, in effect, lost the ability to ambulate away from a bathroom facility due to manifestations of his service-connected prostate cancer.  As such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013) has been shown.  Having determined that he is eligible for assistance under 38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2013).  Thus, his special home adaptation claim must be denied as moot.  


ORDER

Entitlement to specially adapted housing is granted.  

The claim of entitlement to special home adaptation grant is denied as moot.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


